internal_revenue_service sin -4945 op feo to _ department of the treasury washington dc contact person no third party contacts telephone number in reference to date apr legend s i a t o l l dear ladies and gentlemen this is in reply to your letter requesting a ruling that the indemnification provision described herein and any possible payments made pursuant to inurement or in private benefit so as status under sec_501 will not result in self-dealing pursuant to sec_4941 or in a taxable_expenditure pursuant to sec_4945 will not result in private of the internal_revenue_code to jeopardize m’s exempt and it as background you state that several blue cross and blue shield organizations merged in 1985‘to form n as exempt under sec_501 of the code source of revenue came from premiums for traditional indemnity health insurance and services insurance directly or indirectly to more than million members approximately of the total ‘population of your state n was recognized its primary by n was providing section to the code or so1 c no substantial part of the tax_reform_act_of_1986 added sec_501 its activities consist of providing shall be exempt under sec_501 only for taxable years beginning after december m provides that an organization described in sectfon c if commercial-type_insurance sec_833 concerning the taxability of certain organizations which include n blue cross and blue shield organizations are taxable as stock property and casualty insurance_companies exceed taxable_income claims and liabilities under cost-plus contracts less the prior year's surplus for regular_tax they are also allowed a deduction not to equal to one quarter of the year’s annual at the same time congress also added sec_833 provides certain rules an organization qualifying under pursuant to sec_833 to the code ved sec_833 unearned premiums of property and casualty companies is also exempt from certain provisions concerning from through n was a nonprofit corporation that failed to qualify as an exempt_organization under either sec_501 income_tax purposes pursuant to sec_833 of the code and was taxed or c for federal in the state amended its statutes to permit certain nonprofit_corporations to merge with or amend their articles of incorporation to become for-profit corporations the conversion legislation provided that prior to such merger or amendment the company had to submit a written conversion plan to the insurance commissioner converted from a nonprofit corporation to a for-profit corporation and became a wholly-owned subsidiary of o profit corporation n’s conversion plan was accepted in n a for- simultaneously with the conversion o issued shares of a person who was a subscriber of n on a date an eligible subscriber was defined in the plan of preferred_stock as well as shares of class a stock in escrow and offered each eligible subscriber five shares of such stock at no cost conversion as certain and whom remained a subscriber months later who distribution of the shares i under the state securities laws of the applicable jurisdictions and as of there were over big_number holders of class a stock including the shares held by m and as is exempt from registration ii does not violate any applicable law or regulation to in a lawsuit was brought against n and o alleging that the conversion of n to a for-profit corporation violated the state constitution that n complied with all applicable statutes and regulations including the conversion legislation and that the conversion had been authorized by the insurance commissioner in accordance with the laws of the state n and o defended the lawsuit by contending in an effort to resolve the litigation the parties entered into a settlement agreement in provides for the creation of agreement calls for to transfer to m settlement stock net settlement warrants and net settlement cash consideration of this endowment m receiving the net settlement fund agrees to release indemnify the settlement agreement further stipulates that in the an endowment the net a new nonprofit foundation m the settlement agreement a precondition to as as and hold harmless the released persons primarily q and n and against all damages or losses_incurred in defending or responding to any other suit or action arising out of the assertion of any released claim from m was incorporated in september to advance healthcare and to make grants to other sec_501 c organizations for the purpose of making healthcare benefits available to individuals c foundation under sec_509 of the code and has been determined to be a private m has been recognized as exempt under section m's articles of incorporation include in part the following stipulation the foundation a precondition to receiving the net in consideration of the endowment hereby as settlement fund pursuant to the stipulation releases indemnifies and holds harmless the released persons from and against and agrees to pay or reimburse the released persons for any damages or losses including attorney's_fees and costs incurred in defending or responding to any suit or action arising out of the assertion of any released claim released claims means all claims demands rights liabilities and causes of action known or unknown accrued or unaccrued fixed or contingent direct or indirect or derivative individual or representative of every nature and description whatsoever that have been asserted or that could have been asserted in the civil_action released persons include all of the defendants in the civil_action or any one of them each of their respective past or present directors officers employees principals agents insurers shareholders attorneys defendant has a controlling_interest and the successors and assigns of all of the foregoing notwithstanding the foregoing the indemnification from and hold harmless obligations of the corporation shall be limited to the lesser_of the fair_market_value of o’s total contribution to the corporation at the time of such contribution or value of o's total contributions to the corporation at the time of payment by the corporation to or on behalf of the released persons any entity in which any the fair market and a b m has requested rulings that this indemnification provision will not result and any possible payments made pursuant to in private_inurement or in private benefit so as to jeopardize m’s exempt status under sec_501 code and sec_4941 or in a taxable_expenditure pursuant to sec_4945 part on our discussion of sec_4941 and sec_4945 we will address those issues first will not result in self-dealing pursuant to because the rulings under sec_501 depend in of the internal revenue it ruling under sec_4941 sec_4941 of the code imposes a tax on acts of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4946 of the code provides in part that a a a foundation_manager or a private_foundation a substantial_contributor to the foundation gisqualified person means with respect to a person who is b the total combined voting power of profits interest in a partnership or interest of substantial_contributor to the foundation disqualified persons within the meariing of this section because they are substantial contributors a_trust or an unincorporated enterprise which is percent of the the beneficial both n and o are a corporation an owner of iii ii i c a sec_4941 provides in part that the term b lending of money or any other extension self-dealing means any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and or use by or for the benefit of income or assets of a disqualified_person of the a private_foundation e transfer to d payment of sec_53 d -2 f of the foundation and similar excise_taxes regulations provides that the transfer to or for the benefit of assets of dealing private_foundation shall be purchase or sale is made in a private_foundation shall constitute an act of self- the purchase or sale of stock or other_securities by a an act of self-dealing if such an attempt to manipulate the price of a disqualified_person of the income or or use by 3k similarly the indemnification or guarantee by a private the stock or other_securities to the advantage of person foundation with respect to a loan to a disqualified_person shall be treated as the income or assets of the foundation_private foundation makes a grant or other payment which satisfies the legal_obligation of payment shall ordinarily constitute an act of self-dealing to which this subparagraph applies a disqualified_person such grant or a disqualified_person of a use for the benefit of in addition if a disqualified a sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4941_d_-2 i of the regulations provides that it shall not be an act of self-dealing when a private_foundation indemnifies a foundation_manager with respect to the manager’s defense in any civil judicial or civil administrative_proceeding arising out of the manager's performance of services or failure to perform services on behalf of the foundation against all expenses other than taxes penalties or expenses of correction including attorney fees judgement and settlement expenses if cause with respect to the act or the failure to act the manager did not act willfully and without reasonable such expenses have been reasonably incurred and supp in underwood v united_states f a conditional contribution was an act of the u s district_court for the northern district of texas considered whether the return of self-dealing within the meaning of sec_4941 of the code underwood had agreed to support the building program of the southern methodist university school of law by contributing a million dollars payable over ten years at dollar_figure per year at the time of making his commitment mr underwood and all parties agreed that his commitment was conditioned upon his being able to deduct all of his contributions for federal_income_tax purposes the underwood foundation was established to receive the yearly contributions mr when a portion of the deduction was disallowed because it exceeded the maximum that could be deducted on the grounds that the contributions were made to a private_foundation rather than directly to the university the foundation returned the excess to mr underwood with the understanding that he would contribute that amount directly to the university the irs determined that the return of the contribution by the foundation was an act of self-dealing in this case the court disagreed with the service’s position and stated the return by the foundation of the amount of those contributions which the foundation should not have received and which it was not entitled to keep is not a transfer to a disqualified_person of the income or assets of a private_foundation within the meaning of sec_4941 or use by or for the benefit of d e of the code you have indicated that the amount of the settlement fund to be transferred to m was subject_to heated negotiations as part of the negotiated settlement that was approved by the court the released parties agreed to fund m at they would not be subject_to further damages or losses_incurred in defending or responding to any suit or action arising out of any released claim was in their mutual interests to fund m immediately and have m agree to indemnify and hold harmless the released parties limited by the fair_market_value of the contributed assets rather than to withhold the funds until all poss‘ible collateral claims were finally settled the parties and the court determined that it a certain level provided the immediate funding of m with the indemnification the initial assignment is not a loan within is without interest provisions is similar to the conditional assignment discussed in underwood supra the meaning of sec_4941 b nor is the return of assets because of the occurrence of the condition a transfer to a disqualified_person of the income or assets of a private_foundation within the meaning of sec_4941 e assets subject_to the condition are assets that do not belong to m and which m would not have received and is not entitled to keep in the event a valid claim is made against n or oq or use by or for the benefit of the as it accordingly neither the indemnification provision itself or it will result in any acts of direct or payments made pursuant to indirect self-dealing within the meaning of sec_4941 of the code ruling under sec_4945 -7- sec_4945 of the code imposes a tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b of the code the court in underwood v united_states supra also a conditional considered whether a foundation’s return of contribution was a taxable_expenditure within the meaning of sec_4945 of the code the court stated that the amounts returned were assets that the foundation should not have received and which it was not entitled to keep amount_paid or incurred by a private_foundation within the meaning of sec_4945 such amounts are not an should a successful action be brought against n or o triggering the terms of the indemnification clause the assets subject_to the return provisions are only those assets which m should not have received and is not entitled to keep is not an amount_paid or incurred by a private_foundation within the meaning of sec_4945 of the code it in addition even if we viewed the return of assets as an it would be considered to expenditure subject_to sec_4945 have been made to acquire investments to be used in furtherance of its exempt purposes described in sec_170 b of the code funding of m immediately to further exempt purposes in the manner described allows the assets to be used see sec_53_4945-6 i off the regulations the accordingly the return of any assets pursuant to the terms of the indemnification provision will not be considered a taxable_expenditure within the meaning of sec_4945 of the code rulings under sec_501 c sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be organized and operated exclusively for one or more of the purposes specified in that section is not exempt meet either test if an organization fails to it sec_1 c -1 b of the regulations provides in part that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and engage other than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes do not expressly empower the organization to b sec_1 c -i c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of the exempt purposes specified in sec_501 exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals an organization is not operated it engages primarily in sec_1 c -1 d of the regulations provides in part that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_1 c -1 d public rather than a private interest an organization to establish that it for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled by such private interests is necessary for is not organized or operated i of the regulations unless it serves a thus it we have determined that m’s operation in accordance with the indemnification provision in its charter will not result in either an act of self-dealing or a taxable_expenditure similarly a conditional gift or a net_gift will not be viewed as causing m’s assets to inure to insiders or to be used for the private benefit of private parties the indemnification provision described herein and any possible payments made pursuant to it will not result in private_inurement or in private benefit so as to jeopardize m’s exempt status under sec_501 accordingly we rule that of the internal_revenue_code b09 this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing the ohio ep eo key district_office of this because this letter could help resolve any questions ruling about your exempt status and foundation status you should keep it in your permanent records if you have any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter including questions concerning reporting requirements please contact the ohio ep eo customer service office pincite-5500 a toll free number internal_revenue_service ep eo customer service p o cincinnati oh the mailing address for that office is for other matters box sincerely brerate v sovok gerald v sack chief exempt_organizations technical branch fl
